—In an action, inter alia, to recover damages for fraud, the defendants appeal from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated April 25, 1995, as denied their motion for (1) summary judgment dismissing the plaintiffs’ (a) first cause of action to recover damages for fraud, and (b) second cause of action for a judgment declaring that the plaintiffs are not in default on certain promissory notes and (2) for summary judgment on their counterclaims against the plaintiffs. .
*458Ordered that the order is modified by deleting the provision thereof which denied the branch of the defendants’ motion which was to dismiss the plaintiffs’ first cause of action to recover damages for fraud, and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as appealed from, with costs to the defendants.
We disagree with the Supreme Court that a question of fact exists as to whether, under CPLR 203 (g), the plaintiffs’ cause of action to recover damages for fraud is barred by the Statute of Limitations. The plaintiffs had knowledge of the operative facts underlying their fraud claim in 1982 and 1983, at which time, with due diligence, they could have discovered the alleged fraud. Thus, since the plaintiffs failed to exercise due diligence to discover the alleged fraud within the window afforded by CPLR 203 (g), the cause of action to recover damages for fraud is barred by the Statute of Limitations.
The defendants’ remaining contentions are either academic or without merit. Bracken, J. P., Thompson, Krausman and Florio, JJ., concur.